DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 12-15 are pending. The amendment filed on 08/12/2022 has been entered.  Claims 1-5, 12-14 are  withdrawn. Claim 15 is under consideration.
Priority
The instant application claims priority to a continuation of U.S. Patent Application No. 15/401,832, filed on January 9, 2017, which was a continuation-in-part of International Application PCT/JP2015/050028, which was filed on January 5, 2015, and designated the U.S., and claims priority from Japanese Patent Application 2014-142804, which was filed on July 11, 2014. As such the effectively filed date for the instant application is 07/11/2014.
Maintained/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over Matsuura Katsuhisa (Biomaterials, 32(30): 7355-7362, 2011) as evidenced by Kacimi (Circ Res, 82: 576-586, 1998) for the reasons of record dated 06/09/2022.
For the record the rejection is reiterated below.
Claim interpretation; The claim reads on method for constructing cardiac tissue said method comprising contacting a cardiac cell with fibroblasts expressing VCAM-1 in culture to culture the cardiac cell. Therefore, the art of  Matsuura Katsuhisa coculture of ES-derived cardiomyocytes with cardiac fibroblasts as evidenced by Kacimi cardiac fibroblasts express VCAM-1 as set forth below is appropriate.
Matsuura Katsuhisa discloses coculture of ES-derived cardiomyocytes with cardiac fibroblasts isolated from neonatal mouse hearts on the temperature-responsive culture dishes, cell sheets were created. promoted cell sheet formation (abstract, p 7361 1st column 1st paragraph)). These findings indicate that the existence of non-cardiomyocytes potentially expressing extracellular matrix components may be important for forming cardiac cell sheets (p 7361, 1st column 1st paragraph). Furthermore, when the extracellular action potential was recorded, unidirectional action potential propagation was observed. The present findings suggest that stirred suspension cultures with appropriate growth factors are capable of producing cardiomyocytes effectively and easily, and that ES-derived cardiac cell sheets may be a promising tool for the development of bioengineered myocardium.  The existence of fibroblasts was important for creating cardiac cell sheets using ES-derived cardiomyocytes (p 7359, 2nd column 1st paragraph).  The ES-derived cardiac cell sheet might have functions as bioengineered myocardium in term of synchronous electrical coupling as similar to cardiac cell sheets of neonatal rat cardiomyocytes and might provide us the helpful models for evaluating genetic disordered myocardium if patient-specific iPS cells are available (p 7359, 2nd column 1st paragraph).
Matsuura Katsuhisa does not teach the fibroblasts express VCAM-1 (CD106).
However, before the instant effective filing date of the instant invention, as evidenced by Kacimi cardiac fibroblasts express VCAM-1 (abstract, fig. 2, basal VCAM-1 expression).
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicants argue Matsuura discloses that cell sheets were prepared by mixing and culturing ES cell- derived cardiomyocytes and neonatal mouse cardiac fibroblasts at a ratio of 8:2. Matsuura fails to disclose that cardiac fibroblasts expressing VCAM-1 could enhance growth of a cardiac cell, enhance migration of a cardiac cell, and/or construct a cardiac tissue. Further, Matsuura teaches that it is extracellular matrix components expressed by the fibroblasts that facilitate sheet formation. VCAM-1 is not an extracellular matrix protein. Applicants argue Kacimi discloses that cytokines regulate mRNA and expression of VCAM-1. Kacimi does not disclose or suggest that VCAM-1 could enhance the growth of a cardiac cell, enhance migration of a cardiac cell, and/or construct a cardiac tissue. On the contrary, Kacimi teaches: “Adhesion molecules mediate inflammatory myocardial injury after ischemia/reperfusion” (see abstract) and “Specifically, monoclonal antibodies and antisense oligonucleotides to adhesion molecules and their ligands, as well as the absence of CAM expression in knockout mice, prevent tissue injury associated with both acute and chronic inflammation.” (see page 581, Discussion, 1‘ paragraph). Thus, Kacimi teaches that adhesion molecules, such as VCAM-1, mediate injury to cardiac tissue and inhibition of adhesion molecules prevent cardiac tissue injury. “A reference teaches away ‘when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken’ in the claim.” i/d. at 5-6 (citing Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013)). One skilled in the art, with knowledge of Kacimi, would expect that contacting cardiac cells with VCAM-1 would lead to injury of the cells or tissue and not enhancing growth of a cardiac cell, enhancing migration of a cardiac cell, and/or constructing a cardiac tissue as claimed by the Application. Applicants arguments have been fully considered but are not persuasive.
In response, first applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In the instant case, Matsuura has been cited for coculture of ES-derived cardiomyocytes with cardiac fibroblasts and as evidenced by Kacimi cardiac fibroblasts express VCAM-1 as required in the instant claim 15  which is directed to single method step comprising contacting a cardiac cell with fibroblasts expressing VCAM-1 in culture to culture the cardiac cell. It should be noted that because Matsuura discloses that cell sheets were prepared by mixing and culturing ES cell- derived cardiomyocytes and neonatal mouse cardiac fibroblasts at a ratio of 8:2 does not preclude the coculture of ES-derived cardiomyocytes with cardiac fibroblasts on culture dishes, cell sheets were created and promoted cell sheet formation as taught by Matsuura. Furthermore, Matsuura teaches subcutaneous transplantation of cardiac sheets enabled the creation of thickened heart-like tissue (see page 7630, para. 2) meeting the limitation of the claim. 
Matsuura teaches subcutaneous transplantation of cardiac sheets enabled the creation of thickened  heart-like tissue (see page 7630, para. 2) cell sheets were created, and cardiac cell sheets is a promising tool for the development of bioengineered myocardium, thus meets the limitation of constructing a cardiac tissue. 
Second, Matsuura does not fail to disclose that cardiac fibroblasts expressing VCAM-1 could enhance growth of a cardiac cell, enhance migration of a cardiac cell, and/or construct a cardiac tissue because as evidenced by Kacimi cardiac fibroblasts express VCAM-1. 
Third, applicants’ arguments that Matsuura teaches that it is extracellular matrix components expressed by the fibroblasts that facilitate sheet formation and VCAM-1 is not an extracellular matrix protein is not convincing because Kacimi cardiac fibroblasts already express VCAM-1 does not preclude cardiac fibroblasts that already express VCAM-1 to affect the coculture of Matsuura.  It should be noted that the Kacimi adhesion molecules, such as VCAM-1, mediate injury to cardiac tissue and inhibition of adhesion molecules prevent cardiac tissue injury does not teach away the Matsuura coculture of cardiomyocytes with fibroblasts  isolated from neonatal mouse hearts cell sheets were created that enabled the creation of thickened heart-like tissue as required in the instant method step. 
Kacimi does not teach away because kacimi cytokines regulate mRNA and expression of VCAM-1 Kacimi evidence that fibroblasts express VCAM1 Kacimi does not disclose or suggest that VCAM-1 could enhance the growth of a cardiac cell, enhance migration of a cardiac cell, and/or construct a cardiac tissue. It appears Applicant’s arguments rely on language solely recited in preamble recitations in claim 15. When reading the preamble in the context of the entire claim, the recitation “cardiac fibroblasts expressing VCAM-1 could enhance growth of a cardiac cell, enhance migration of a cardiac cell, and/or construct a cardiac tissue” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. 
It should be noted that Matsuura teaches coculture of cardiac cell and fibroblast while Kacimi provides evidence that cardiac fibroblast inherently express VECAM-1 enabling formation of cardiac like tissue thus, meeting the limitation of the claim. The method taught in prior art is similar to one claimed in the instant application because Matsuura and Kacimi teach coculture of cardiomyocyte with fibroblasts inherently expressing VCAM-1, thus it does not teach away because Matsuura teaches coculture of cardiac cell and fibroblast and as evidenced by Kacimi cardiac fibroblast inherently express VECAM-1. The claim requires a single step, therefore the art enabling coculture of cardiac cells with cardiac fibroblast expressing VCAM-1 for constructing cardiac tissue.

Conclusion
No claim is allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632